El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Angel Carrión demandó en la Corte de Distrito de Ponee *306a Carmen María Nadal en cobro de la suma de $13,440, más intereses y costas.
La demandada excepeionó la demanda por falta de cansa de acción y a su vez solicitó el traslado del pleito a la Corte de Distrito de Mayagüez. El traslado fué acordado y en-tonces el demandante pidió que se le tuviera por desistido de su demanda, y la corte inferior le tuvo por desistido im-poniéndole las costas, todo ello conforme dispone el artículo 192, No. 1, del Código de Enjuiciamiento Civil.
La demandada presentó luego un memorándum de costas montando la partida de honorarios de abogado a la canti-dad de $500. Impugnada que fué por excesiva, recayó sen-tencia rebajándose a $200.
De esta sentencia se apeló y se alegan como motivos de error, 1°., que la radicación del memorándum es prematura, toda vez que el demandante no fué notificado de la resolu-ción en el pleito principal en la que se imponen las costas, y 2°., porque la concesión de $200 es aún excesiva.
 El demandante pidió motu proprio el desistimiento de la acción y al hacerlo así consintió la sentencia que le declaró por desistido con costas. Parecía lógico que habiéndose dictado el fallo a su instancia y con su consentimiento, él quedara impedido de apelar del mismo. Así se declara por las autoridades, diciéndose:
“Si una parte consiente en que se dicte determinada sentencia, .decreto, u orden, no puede apelar del mismo o hacer que sea revi-sado por auto de error. Así, por ejemplo, una sentencia de desesti-mación o sobreseimiento dictada a 'solicitud del demandante, no es por regla general revisable a moción suya.” 2 R.C.L. págs. 59, 60.
En el caso de Sanders Philippi, S. en C., etc., v. Viuda de Baigés e Hijos, 32 D.P.R. 855, análogo al presente, se sienta la misma doctrina y se dijo:
“El apelante, sin embargo, insiste en que no había derecho de apelación por haber .sido obtenida la sentencia por allanamiento, y en que el memorándum podía ser archivado inmediatamente después *307de dictada la sentencia. Creemos que el apelante tiene razón. Cuando una parte no mue'stra disposición a levantar cuestión litigiosa alguna, sino que por el contrario, como aquí sucede, explícitamente permite que se dicte sentencia contra ella, no bay un verdadero litigio y tampoco derecho de apelación. Hibernia Savings and Loan Society v. Waymire, 152 Cal. 286, 92 P. 645; Sutherland Code Pleading, vol. 2, p. 1107, sección 1687; 2 R.C.L. 59 y casos citados en la nota número 7, p. 60; 3 C.J. 604, sección 449; 3 C.J. 608, sección 453; 3 C.J. 546. Hay quizás algunas excepciones indicadas por la's auto-ridades, como por ejemplo, cuando el allanamiento de la parte derro-tada ha sido, inducido por alguna actuación previa de la corte, como la desestimación de una excepción previa.”
Basta contestar en cnanto a este error qne el apelante nada substancial alega de que el montante de honorarios concedido sea excesivo, y por el contrario, las actuaciones del pleito principal que fué lo único que tuvo en cuenta la corte inferior, demuestran su justa discreción al determinar los honorarios de abogado en la suma que fué fijada en su sentencia.
Por todo lo expuesto, la sentencia inferior debe ser con-firmada.